                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


BRIAN GIFFT,

                          Petitioner,

v.                                           CIVIL ACTION NO. 2:20-cv-00094

STATE OF WEST VIRGINIA,

                          Respondent.



                                        ORDER

      This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On February 12, 2020, Magistrate Judge Aboulhosn

submitted his Proposed Findings & Recommendations [ECF No. 4] (“PF&R”) and

recommended that the court dismiss without prejudice Petitioner’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus. Neither party timely filed objections to the

PF&R nor sought an extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge
as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DISMISSES without prejudice this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                       ENTER:       March 12, 2020
